FILED

UNITED STATES DISTRICT COURT JUL 18 2093
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE Clerk, U. S. District Court

Eastern District of Tenness:
At Greeneville

In the matter of the search of a USPS
Mail Parcel identified by
tracking # 9505 5121 0431 9196 2368 17 Case No. 2:19-mj- L0S
addressed to:
ELIOT SHAW
804 OAK ST
JOHNSON CITY, TN 37601
AFFIDAVIT

I, Jedidiah Hutchison, being duly sworn, hereby depose and say:

1. I am a Postal Inspector with the United States Postal Inspection Service. I have
been employed in this capacity since 2010. I am currently assigned to the United States Postal
Inspection Service Office in Chattanooga, Tennessee. I am responsible for investigating crimes
involving the United States Postal Service (“USPS”), its employees, and its customers. These
crimes include but are not limited to employee assaults, mail fraud, mail theft, identity theft, and
prohibited mailings including child pornography and illegal narcotics.

2. I am a Law Enforcement Officer under the authority of Title 18, United States
Code, Section 3061. As such, I am authorized to make arrests with or without warrants for
offenses made in my presence or when I have reasonable grounds to believe the person has
committed or is committing a felony against the United States. I am also authorized under this
statute to carry firearms and make seizures of property as provided by law.

3. From my training and experience, I know that the United States Postal Service is
frequently used to transport illegal narcotics to areas throughout the United States. I am also

aware that the United States Postal Service is used to send the proceeds relating to narcotics

distribution back to the narcotics source of supply. I also know that the reason drug traffickers

1
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 1of10 PagelD #: 3
use the United States Mail to ship controlled substances and their proceeds is because of the
speed and protection afforded the United States Mail.

4, Title 21, United States Code, Section 841 makes it an offense for any person to
manufacture, distribute, or possess with intent to manufacture or distribute, a controlled
substance. Title 21, United States Code, Section 843(b) makes it an offense for any person
knowingly or intentionally to use any communication facility in committing or in causing to
facilitate the commission of any act or acts constituting a felony under any provisions of
Subchapter I or Subchapter II of the Drug Abuse Prevention and Control Act. Title 21, United
States Code, Section 846 makes it an offense to conspire to commit an offense set out in Title 21,
Chapter 13, Subchapter I. Title 18, United States Code, Section 1342 makes it illegal to receive
mail matter or parcels addressed to fictitious names while carrying on unlawful business.

5. To combat the distribution of illegal narcotics and their proceeds, certain
investigative techniques are utilized by Postal Inspectors. What follows is not meant to set forth
all exhaustive investigative knowledge of this case or investigative techniques used, but only
those facts necessary in order to establish probable cause.

RELEVANT FACTS

6. | As referenced herein, the “Darknet” is a term describing a series of unindexed or
hidden networks that are not readily open to public view, including certain web pages requiring a
user to access them through an anonymized browsing platform such as Tor. Darknet
Marketplaces (““DNMs”) are sites requiring such anonymized access, and I know from my
training and experience that certain DNMs allow individual users (operating under pseudonyms)

to market products, including illicit drugs, for sale.

2
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 2of10 PagelD #: 4
7. Law enforcement is engaged in an active investigation of a known, large-scale
alprazolam dealer (“Vendor 1”),! who maintains a virtual “storefront” on various DNMs.

Vendor | advertises various quantities and kinds of alprazolam for sale on DNMs and appears to
use various individuals as “re-shippers” for his/her alprazolam distribution network. I know
from my training and experience that alprazolam is a controlled substance in the benzodiazepine
class of drugs. Alprazolam is sold and marketed under the jrndlename “Xanax,” among others.

8. On or about January 22, 2019, while working in an undercover capacity, I
contacted Vendor 1 using Wickr, an electronic application allowing for the transmission of
encrypted messages between parties, and requested a free sample of the alprazolam Vendor 1
advertised on a DNM, notionally to test the product he offered. From my training and
experience, I know that Wickr is routinely used by Darknet drug distributors to arrange the
payment and logistics of drug transactions. I further know that Darknet drug distributors will use
Wickr — rather than a DNM’s own payment system — to facilitate drug transactions to avoid
paying a commission to the DNM on which the product may be advertised.

9. As a result of my inquiry, on or about January 25, 2019, I received two parcels
from Vendor 1. One of the two parcels bore the following hand-written return address: Josh
Betts, 23 Elm St, Lynn, MA 01902.

10. The parcel referenced above contained 10 pills: five white and five yellow. The
pills were consistent with the alprazolam marketed by and described by Vendor 1, and they bore
markings consistent with counterfeit Xanax/alprazolam. These pills were sent for qualitative and

quantitative analysis to both DEA and Pfizer laboratories for testing.

 

'T have identified Vendor 1, but I am referring to this person as Vendor | because providing the actual name and
identity of Vendor 1 in this affidavit would jeopardize the on-going investigation and interfere with law
enforcements ability to identify all conspirators in the offenses described below.

3
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 3of10 PagelID#:5
11. On or about February 19, 2019, I contacted Vendor 1 via Wickr and placed an
order for 1,000 white alprazolam pills. I sent him approximately $800 in digital cryptocurrency
as payment.

12. On or about February 27, 2019, I received a parcel bearing the hand-written return
address of Josh Betts, 23 Elm St, Lynn, MA 01902. The parcel contained a bag of white pills
weighing approximately 356.8 gross grams. United States Postal Inspection Service along with
DEA both have policies regarding the seizure of a large quantity of pills that require agents to
weigh pills rather than count them individually. The weight and appearance of the pills was
consistent with the 1,000 illicit alprazolam pills I ordered from Vendor 1.

13. On or about Friday July 12, 2019, I placed an order with Vendor 1, again using
cryptocurrency as payment. This time, the order was placed on a DNM that I was able to access
using an anonymizing web browser. |

14. On or about Tuesday, July 16, 2019, using internal USPS databases, I learned that
a parcel had been mailed the day prior to the Post Office box that I provided to Vendor 1 as the
address to which the alprazolam should be shipped. The Post Office box is an undercover Post
Office box opened for the purpose of receiving DNM orders. The parcel bears the return address
“Josh Betts, 111 Euclid Ave, Lynn, MA 01902.”

15. On or about Wednesday, July 17, 2019, I received the parcel sent to my
undercover Post Office box. Inside the parcel was a plastic bag of what appeared to be 250
yellowish in color pills containing the stamp “R039”. “R039” is the stamp normally found on
2mg Alprazolam pills.

16. | USPS databases further showed that that the parcel’s mailing was paid for by cash

on July 15, 2019, at 12:30 PM, from a Post Office in Massachusetts. This same cash transaction

4
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 4of10 PagelD #: 6
involved the shipment of multiple additional parcels, as well. One such parcel (the “Target

Parcel”) was addressed to a recipient in the Eastern District of Tennessee as follows:

17. FROM: TO:,
JOSH BETTS ELIOT SHAW
111 EUCLID AVE 804 OAK ST
LYNN, MA 01902 JOHNSON CITY, TN 37601
18. [know from my training and experience that Darknet drug distributors will collect

orders for illicit substances and ship multiple packages containing those substances to various
destinations at a given time.

19. I reviewed the shipping information of the ELIOT SHAW parcel and noticed that
it was sent in the same type of box as my UC purchase, that is, a USPS Small Flat Rate Box.
Both my UC purchase, along with the ELIOT SHAW parcel.contain $7.90 in postage.
Additionally both packages contain hand-written labels, and based on writing similarity, both
appear to have been written by the same person

20. Using public and law enforcement databases, I searched for the recipient “Eliot
Shaw” at the address on the Target Parcel. I discovered an individual named “Elliott Shaw” at
the listed address. Law enforcement databases indicate that Elliott Shaw was arrested in January
2018 for manufacture of methamphetamine by the Unicoi County Sheriffs Office and in May
2019 “PWISD Counterfeit CS,” by Madison County Sheriffs Office among other criminal
charges. The disposition of these charges was not listed.

21. [performed a search on a law enforcement database for current residents at 111
Euclid Ave., Lynn, MA and discovered the actual zip code should be “01904” not the listed

01902.” Further, while 111 Euclid Ave is a real address in Lynn, Massachusetts, law

5
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page5of10 PagelD #: 7
enforcement and public databases did not affiliate that address with the name “Josh Betts” (i.e.,
the listed sender on the Target Parcel and on the past shipments identified above). It is common
for narcotics traffickers to use incomplete or erroneous return addresses in order to conceal the
identity of the sender. It should further be noted that I was unable to find anyone by the name
“Josh Betts” in Lynn, MA.

2h. Law enforcement often will employ K-9 inspections when a package is suspected
of containing controlled substances. I have not employed this technique for the package in
question for two reasons. First, the synthetic nature of the controlled substances that are involved
in this investigation likely would yield a negative K-9 hit, even if controlled substances are
present. This is because very few K-9s are trained to detect synthetic drugs. Second, I am aware
of an ongoing case in the Eastern District of Tennessee that investigators believe is connected to
this case. One of the suspects in that investigation stated that his Xanax pills contained fentanyl.
This suspect also had a picture of pills next to a presumptive positive field test kit for fentanyl.
Exposing a K-9 to the potential, adverse health risks associated with fentanyl makes this
technique impracticable.

23. Based on the facts set forth in this affidavit, I believe there is probable cause to
believe that the above mentioned parcel contains controlled substances, currency, paraphernalia,
or other evidence that relates to trafficking of controlled substances, in violation of Title 21,
United States Code, Sections 841(a)(1) (distribution and possession with intent to distribute a
controlled substance), 843(b) (unlawful use of a communication facility, including the U.S.
Mails, to facilitate the distribution of a controlled substance) and 846 (conspiracy to distribute

controlled substances and to unlawfully make use of communications facilities in doing so).

6
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 6of10 PagelD #: 8
24. Because immediate notification of the existence or execution of the applied-for
watrant may have an adverse effect — including by giving targets an opportunity to destroy
evidence, flee from prosecution, change patterns of behavior, or influence — the undersigned
respectfully requests that the Court order required notice of this warrant be delayed for a period

of 30 days.

FURTHER AFFIANT SAYETH NOT.

GO

Hoe Jedidiah Hutchison
Postal Inspector
United States Postal Inspection Service

th

Subscribed and sworn to before me this day of July, 2019.

 

H6n. Diep H. Inman,
UNITED STATES MAGISTRATE JUDGE

7
Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 7of10 PagelD#:9
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE

In the matter of the search of a USPS
Mail Parcel identified by
tracking # 9505 5121 0431 9196 2368 17 Case No. 2:19-mj- MS

addressed to:
ELIOT SHAW
804 OAK ST
JOHNSON CITY, TN 37601
ATTACHMENT A

DESCRIPTION OF THE PROPERTY TO BE SEARCHED
USPS Mail Parcel identified by tracking # 9505 5121 0431 9196 2368 17 addressed to:
ELIOT SHAW
804 OAK ST
JOHNSON CITY, TN 37601

that is now in the custody of the United States Postal Service.

Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 8of10 PagelD #: 10
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE
In the matter of the search of a USPS

Mail Parcel identified by
tracking # 9505 5121 0431 9196 2368 17 Case No. 2:19-mj- 20S

addressed to:
ELIOT SHAW
804 OAK ST
JOHNSON CITY, TN 37601
ATTACHMENT B

LIST OF ITEMS AUTHORIZED TO BE SEARCHED FOR AND SEIZED PURSUANT TO
SEARCH WARRANT

1. One US Mail Parcel described above.

2. Books, photographs, records, receipts, notes, ledgers and other papers which show the
transportation, ordering, purchase, distribution, possession, sale or manufacture of
controlled substances;

3. Address and/or telephone books and papers reflecting names, addresses, and/or telephone
numbers, written or typed by hand as opposed to printed commercially;

4. Letters, records, computerized and electronic records, receipts, bank statements and
records, money drafts, letters of credit, wire transfers, safe deposit box keys, money order
and cashier’s check receipts, passbooks, bank checks, and other items that reflect the
expenditure, obtaining, secreting, transfer or concealment of drug proceeds;

5. United States currency, precious metals, jewelry, and financial instruments, including,
but not limited to, stocks and bonds, notes and other documents showing an accumulation
of assets, wealth, or money to the extent that these items are found in such quantity,
substance and/or quality as to permit a reasonable inference that such items are proceeds

of drug trafficking;

Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page9of10 PagelID#: 11
6. Controlled substances, material and paraphernalia for manufacturing, packaging, cutting,
weighing, and distributing controlled substances, but not limited to scales, baggies, and
packing material;

7. Indicia of occupancy, residency, and/or ownership of the premises described above and
other real property, including but not limited to deeds, utility and telephone bills,
canceled envelopes, and keys;

8. Papers, tickets, notes schedules, receipts and other documents relating to travel to and
from drug source areas and drug distribution areas;

9. Any and all other material evidence of violations of 21 U.S.C. §§ 841, 843, and 846,
which include attempt and possession with intent to distribute and distribution of

controlled substances and importation of a controlled substance from a foreign country.

Case 2:19-mj-00205-DHI Document3 Filed 07/18/19 Page 10o0f10 PagelID #: 12
